Citation Nr: 1724558	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2003.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, denied service connection for right ear hearing loss.

In October 2010 the Board, in pertinent part, denied the Veteran's service connection claim for right ear hearing loss.  However, the Veteran appealed the denial and the issue was returned to the Board by a September 2011 Order of the U.S. Court of Appeals for Veterans Claims, granting a Joint Motion for Remand.  

In April 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ), pursuant to the Joint Motion.

On remand, a Board hearing was scheduled in January 2016, but the hearing was canceled at the Veteran's request.  The case was returned to the Board, and in May 2016, the Board remanded the case in order for the AOJ to make another attempt to schedule a Board hearing.  In its May 2016 remand, the Board noted that the Veteran was scheduled for a Board hearing in January 2016, but had submitted a written request to reschedule his hearing.  Subsequently, another Board hearing was scheduled for the Veteran in August 2016, and he failed to report for such hearing.  As the Board has received no request for a postponement or good cause for the Veteran's most recent failure to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d).  

The Board remanded the case again in December 2016, in part, since a supplemental statement of the case had not been issued by the AOJ subsequent to the addition of relevant evidence.  The requested developments were completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have right ear hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection for hearing loss being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and VA treatment records have been associated with the claims file.  The parties to the Joint Motion for Remand determined that the Board should have attempted to obtain the report of audiometric testing that was referenced in a July 2005 consultation.  The record reflects that VA thereafter obtained the report of the June 2005 VA audiometric testing that was referenced in the July 2005 consult.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In April 2017, the Veteran submitted a waiver that indicated there was no additional evidence to submit in support of the claim.  

VA provided audiometric examinations in August 2006, September 2011, and June 2015 to obtain medical evidence as to the nature and likely etiology of the hearing loss.  The examinations and medical opinions are adequate because the VA examiners, audiologists, performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  As discussed in the Introduction, there is no indication that the Veteran was denied due process, for he was given sufficient notice of his rescheduled, August 2016, hearing.  The Board notes that the Veteran, through his representative, was contacted in May 2016 and had agreed to a video conference hearing in lieu of a travel board hearing.  A notification letter in June 2016 was sent to the Veteran providing the date, time, and location of the scheduled video conference hearing.  VA attempted to contact the Veteran later in June 2016 to confirm his attendance at the Board video conference hearing but was not successful in reaching the Veteran.  Another notification letter in July 2016 was sent to the Veteran informing him of the date, time, and location of the video conference hearing.  Since the Veteran's failure to report to the scheduled Board video conference hearing in August 2016, the Veteran's representative had submitted two appellate briefs in support of the present matter.  There has been no indication of returned mail.  There has been no submissions detailing good cause for his failure to report nor has there been any submissions requesting another Board hearing by the Veteran.  As the Board has received no request for a postponement or good cause for the Veteran's most recent failure to report, his hearing request was deemed withdrawn, and the Board can properly adjudicate the appellant's claim based on the current record.  38 C.F.R. § 20.704 (d).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

Analysis

Service treatment records show that the Veteran's hearing in his right ear at no point met the definition of hearing loss for VA purposes.  Although such a finding is not relevant where the record already shows a current hearing loss disability (at which point the actual audiometric findings and any threshold shifts become important), as will be discussed in further detail below, the predominant question in this case is whether any of the competent evidence demonstrates a right ear hearing loss disability at any point.  In that context, the Board points out that the service treatment records do not establish a right ear hearing loss for VA purposes, consistent with the remaining competent evidence of record.
 
At a July 2005 VA audiology consult, the Veteran reported subjective hearing loss with difficulties in conversation regardless of the environment.  He described military acoustic trauma, including working with explosives and an IED exploding near him.  He denied significant noise exposure as a civilian.  The audiologist reported that based on the results from a June 2005 audiometric evaluation, the Veteran was not eligible for amplification through VA.  Specifically, June 2005 pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 0, 5, 0, -5, and 5 decibels, respectively.  Speech recognition test scores showed right ear discrimination at 100 percent.

In August 2006, the Veteran underwent a VA audiological examination in connection with his current claim.  The Veteran reported a subjective gradual worsening of his hearing, with difficulty in environments with background noise.  The Veteran described in service noise exposure including explosions and weapons fire, as well as acoustic trauma from an IED that exploded near him.  He also described civilian noise exposure from farm and construction equipment, with hearing protection.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 10, 5, 5, 5, and 15 decibels, respectively.  Speech recognition test scores showed right ear discrimination at 96 percent.  The Veteran did not meet the criteria for a hearing loss disability in the right ear as set forth at 38 C.F.R. § 3.385.  

In September 2011, the Veteran underwent another VA audiological examination.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 0, 5, 5, 10, and 10 decibels, respectively.  Speech recognition test scores showed right ear discrimination at 96 percent.  The Veteran did not meet the criteria for a hearing loss disability in the right ear as set forth at 38 C.F.R. § 3.385.  

In a June 2015 VA audiological examination, pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz were 10, 10, 15, 15, and 20 decibels, respectively.  Speech recognition test scores showed right ear discrimination at 96 percent.  The Veteran did not meet the criteria for a hearing loss disability in the right ear as set forth at 38 C.F.R. § 3.385.  

The Veteran in this case was exposed to acoustic trauma in service.  However, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The competent evidence of record shows that he simply does not have a right ear hearing loss disability for VA purposes.  The competent evidence also shows that such a hearing loss disability has not been present any point, whether in service or after service.

The Board has considered the Veteran's assertions that his right ear hearing problems are due to his military service.  In that regard, the Board acknowledges that the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing problems with the right ear in service and thereafter.  His assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Laypersons, however, are not generally competent to render an opinion as to the cause or etiology of any current disability because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Moreover, they are not always competent to diagnose themselves with a disability. 

In this case, the question of whether there is an actual hearing loss disability in the right ear is answered by audiometric testing, and not by lay diagnosis, or even the diagnosis of the examiner administering the testing.  By regulation, VA defines what constitutes hearing loss, and does so by reference to audiometric findings and speech recognition scores.  The fact that diagnostic testing is required to establish the requisite level of impairment to legally constitute hearing loss renders lay opinions concerning the presence of hearing loss incompetent.  In other words, the Veteran is not competent to diagnose himself with right ear hearing loss.  Moreover, the examiner's diagnosis of hearing loss is not controlling where the audiometric tests on which it is based actually show the absence of hearing loss for VA purposes.  Consequently, in light of the June 2005, August 2006, September 2011, and June 2015 VA audiological evaluation findings showing that the Veteran does not have a right ear disability for VA compensation purposes throughout the period of appeal, the Board concludes that the Veteran's statements and opinions as to diagnosis and etiology are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

As there is no competent evidence of a current right ear hearing loss disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


